I concur in the conclusion arrived at in the main opinion but I do so upon the following grounds:
By their original complaint in this action the plaintiffs sought to enjoin the defendant from continuing an excessive *Page 237 
diversion of the waters of the Owens River, which otherwise would by percolation supply the plaintiffs' several wells upon their respective farms with water. The titles to the several plaintiffs' respective farms were not, or, at the most, were but incidentally involved in the action.
The proceeding to obtain an injunction in this form of action is an equitable one, wherein the plaintiffs' remedies are essentially summary in character. The defendant herein does not attempt to deny the ownership in plaintiffs of their respective lands, but at most only puts in issue, or could put in issue, the amount of percolating water to which the plaintiffs are respectively entitled by virtue of the relation of the lands of each of them to the source of supply.
The defendant, however, has attempted to engraft upon this action by means of a cross-complaint an entirely separate and independent cause of action, arising out of the statutes relating to eminent domain and entirely disconnected with the plaintiffs' cause or causes of action, and wherein it seeks a remedy in nowise affecting plaintiffs' ripened right to an injunction for past offenses and for their threatened continuance, but only seeks to acquire by condemnation the plaintiffs' lands for future uses and in order to forestall subsequent injunctions.
These two proceedings are so essentially foreign to each other, to my mind, as to prevent their being united in a single proceeding by means of the defendant's attempted cross-complaint.
The case of Howe v. Key System Transit Co., 198 Cal. 525
[246 P. 39], bears no similarity to the instant situation. In that case the right of the defendants and cross-complainants, as between themselves, in an action arising out of a single casualty and to which they were all original parties, would have been wholly lost by virtue of the order striking out the cross-complainant's pleading, but, in the case at bar, the right of the defendant to maintain, as against one or all of the plaintiffs, by way of cross-complaint, a proceeding in eminent domain is not at all affected by the order of the trial court refusing to allow them so to do. The order of the trial court striking out the defendant's cross-complaint was, therefore, a proper order and was one from which the defendant has no present right of appeal. *Page 238